STOEL RIVES LLP Attorneys at law 600 University Street, Suite 3600 Seattle, WA 98101 main 206.624.0900 fax 206.386.7500 www.stoel.com November15, 2011 Via EDGAR Mr.Rufus Decker Accounting Branch Chief Division of Corporation Finance U.S.Securitiesand Exchange Commission treet, NE Washington, D.C.20549 Re: Advanced Medical Isotope Corporation Form 10-K for the Fiscal Year ended December31, 2010 Filed March1, 2011 Form 10-Q for the Fiscal Quarter ended June30, 2011 Filed August 4, 2011 File No.0-53497 Dear Mr.Decker: Confirming my voicemail message today to Mr. Slivka, our client Advanced Medical Isotope Corporation hereby requests additional time to respond to the November 1, 2011 comment letter relating to the filings listed above and hereby advises the staff that it expects to respond to that comment letter by Friday, December 2, 2011. Any questions regarding this request can be directed to the undersigned by telephone to 206-386-7603 or by fax to 206-386-7500. Very truly yours, /s/ L. John Stevenson, Jr. L. John Stevenson, Jr. cc: Mr. Edward M. Kelly, Senior Counsel, Securities and Exchange Commission Mr. Craig E. Slivka, Special Counsel, Securities and Exchange Commission Mr. Jeffrey Gordon, Staff Accountant, Securities and Exchange Commission Mr. James C. Katzaroff, Chief Executive Officer Mr. L. Bruce Jolliff, Chief Financial Officer
